421 F.2d 1359
UNITED STATES of America, Appellee,v.William G. HOWARD, Appellant.
No. 23559.
United States Court of Appeals, Ninth Circuit.
Feb. 6, 1970.

Frederick L. Hetter, II (argued), San Diego, Cal., for appellant.
Joseph A. Milchen, Asst. U.S. Atty., Edwin L. Miller, U.S. Atty., San Diego, Cal., for appellee.
Before CHAMBERS and CARTER, Circuit Judges, and BRYNE,1 District judge.
PER CURIAM:


1
The court finds as to defendant-appellant William G. Howard insufficient evidence to sustain the conviction.


2
As to him, the judgment is reversed.



1
 The Honorable William M. Byrne, United States District Judge for the Central District of California, sitting by designation